Citation Nr: 1243870	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  08-06 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for chronic skin rash (skin disability).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for residuals of asbestos exposure, including headaches and shortness of breath.

5.  Entitlement to an effective date earlier than March 28, 2005, for the assignment of a 30 percent rating for recurrent nephrolithiasis.

6.  Entitlement to a rating in excess of 10 percent for left knee meniscal derangement.

7.  Entitlement to an effective date earlier than May 16, 2007, for the establishment of service connection for left knee meniscal derangement.

8.  Entitlement to a rating in excess of 10 percent for limitation of motion of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued in April 2007, July 2007, October 2008, January 2010, and November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) in a February 2010 videoconference hearing.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In September 2010, the Board, in pertinent part, denied the Veteran's claims of service connection for a chronic skin rash (skin disability), hypertension, sleep apnea, and residuals of asbestos exposure.  The Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (Court).  By an August 2011 Order, the Court, pursuant to a joint motion dated in that same month, vacated the Board's decision regarding these claims, and remanded the matter for action consistent with the joint motion.  For the reasons stated below, the Board finds that a remand is required in order to comply with the instructions of the joint motion, as well as with VA's duty to assist.

The Board observes that the joint motion explicitly stated that the Veteran has elected to abandon his appeal to that portion of the Board's decision that denied his claim of entitlement to a compensable rating between February 2004 and January 23, 2009, and a rating in excess of 10 percent from January 23, 2009 to the present, for service-connected basal cell carcinoma with actinic keratosis.  Accordingly, this issue is no longer before the Board for adjudication.

The Board also observes that in September 2010 it was noted that by the January 2010 rating decision, the RO awarded a 30 percent evaluation each for nasal fracture with perennial allergic rhinitis with maxillary sinusitis post left spetoplasty, and recurrent nephrolithiasis, both effective January 23, 2009; and that the Veteran indicated he was entitled to an earlier effective date for both 30 percent evaluations in a February 2010 Notice of Disagreement (NOD), and by testimony he provided at the February 2010 videoconference hearing.  Similarly, it was noted that the same rating decision awarded service connection for a left knee disability at 10 percent disabling, effective May 16, 2007; and that the Veteran stated in testimony and in his February 2010 NOD that he was entitled to a higher evaluation and an earlier effective date for his service connection award for left knee disability.  As a Statement of the Case (SOC) had not been promulgated on these issues, the Board remanded these claims for promulgation of such in accord with Manlincon v. West, 12 Vet. App. 238 (1999).

By a November 2011 decision review officer (DRO) decision, an effective date of February 1, 2004, was assigned for the assignment of a 30 percent rating for the nasal fracture with perennial allergic rhinitis with maxillary sinusitis post left septoplasty.  In short, the Veteran was assigned an effective date for the first day of the month following his separation from service, which is the earliest effective date possible under the law.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).  As there is no legal possibility of an effective date earlier than February 1, 2004, this issue has been resolved and is no longer before the Board.

The November 2011 DRO also assigned an earlier effective date of March 28, 2005, for assignment of a 30 percent rating for recurrent nephrolithiasis.  However, the Veteran indicated that he believed he was entitled to an effective date of February 1, 2004, for this disability as well.  Inasmuch as an earlier effective date is still possible for this rating, this issue remains on appeal.  Additionally, the November 2011 DRO decision assigned a separate rating of 10 percent based upon limited extension of the left knee, effective from August 11, 2011.  Both the earlier effective date claim for the nephrolithiasis, as well as ratings in excess of 10 percent for left knee meniscal derangement and limitation of motion were included as part of the November 2011 SOC in this case.  On a VA Form 9 (Appeal to the Board) received in January 2012, the Veteran indicated that he wanted to appeal all of the issues listed on this SOC.  Therefore, these issues are currently before the Board for adjudication.

For the reasons detailed below, the Board finds that a remand is also required with respect to the appellate claims regarding recurrent nephrolithiasis and the left knee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the joint motion which was the basis for the Court's August 2012 Order in this case asserted, in essence, that the Veteran should be accorded VA medical examinations to address the nature and etiology of his skin and sleep apnea claims.

Regarding the skin disability claim, the joint motion stated that it was agreed that a remand was warranted for this claim so that VA may provide the Veteran with a medical decision.  The joint motion noted that the Board determined in the September 2010 decision that "there is no medical evidence of a current skin disability separable from the already service-connected basal cell carcinoma with actinic keratosis," and, thus "the requirement of a medical nexus between a claimed in-service injury and any current [chronic skin rash] cannot be fulfilled."  Joint Motion, p. 3.  Notwithstanding this determination, the joint motion stated that the record contains evidence that the Veteran was diagnosed with skin conditions that did not appear to be encompassed by the basal cell carcinoma diagnosis, and cited examples thereof.  Moreover, the joint motion stated that the Board did not cite any medical evidence supporting its conclusion.  Therefore, it was contended that an examination was required to determine if the Veteran did have skin conditions that were separate and distinct from the basal cell carcinoma with actinic keratosis, and, if so, whether they were related to his military service.

The joint motion also stated that an examination was necessary in order to address the Veteran's sleep apnea claim.  It was acknowledged that the Veteran was provided with a VA examination for this condition, but the examiner was only asked to address the secondary theory of entitlement, and not whether sleep apnea was directly related to service.  Joint Motion, p. 7 (Emphasis in original).  The joint motion acknowledged that the VA examination in question did adequately address the secondary service connection theory, but that its failure to address direct service connection rendered it inadequate.  Therefore, a new examination was warranted.

The Board notes that it is well settled that "[w]here a case is addressed by an appellate court, remanded, then returned to the appellate court, the 'law of the case' doctrine operates to preclude reconsideration of identical issues."  See Johnson v. Brown, 7 Vet. App. 25, 26 (1994).  Moreover, the Court has specifically held that this principle applies to Court decisions on cases remanded to the Board.  See Browder v. Brown, 5 Vet. App. 268 (1993).  In addition, the Court has held that a corollary principle is the "Mandate Rule": "a lower court is generally bound by the terms of the mandate and has no power or authority to deviate from that mandate."  Chisem v. Brown, 8 Vet. App. 374, 375 (1995) (For purposes of this analysis, this Court's position is analogous to that of a 'circuit court,' while the [Board] stands somewhat in the position of a district court.)  As the Court's Order specifically directed the Board to take action in accord with the joint motion, then a remand is required in order to accord the Veteran examinations regarding his skin and sleep apnea claims.

The joint motion did not explicitly state that examinations were required for either the hypertension or asbestos exposure residual claims, but it did essentially state that the Board made improper medical determinations that current disabilities were not related to service.  For example, the joint motion stated that the Board's September 2010 decision contained inadequate reasons and bases, and specifically noted the Board's finding that "no medical evidence was submitted to demonstrate or indicate whether it is at least as likely as not that the hypertension was caused by or incurred in military service."  Joint Motion, p. 5.  However, the joint motion contended that the Board failed to address two documents in the record which discuss in-service treatment for hypertension: (1) a September 2007 statement from a United States Air Force physician, Dr. S. D. which stated that he "specifically recall[s] evaluating and/or treating [Appellant] for service medical issues during the time frame of 7/97 to 6/03" for, among other conditions, hypertension; and (2) a January 2009 letter from a fellow service member who "served as medical superintendent at a classified location and ... worked with [Appellant] since July 1997," as well as "in-processed [Appellant] when he reported without his medical records," and "witnessed [Appellant] receiving treatment from [Dr. S. D.] for ... high blood pressure."  Id. at p. 6.

The law provides that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the record confirms the Veteran has a current diagnosis of hypertension, the joint motion has identified two documents which discuss in-service treatment for hypertension, but in view of the fact that the service treatment records do not show a diagnosis of hypertension while on active duty, the Board finds that this evidence requires an examination in this case.

In regard to the asbestos exposure claim, the joint motion essentially contended that the Board provided inadequate reasons and bases for denying this claim as well.  The joint motion noted that the Board appeared to acknowledge that the Veteran may have a current pulmonary condition, but did not make an explicit finding regarding any such condition.  It was also noted that a November 2009 VA pulmonary care consultation reflects the Veteran was diagnosed with "hilar and mediastinal adenopathy" during the consultation.  Notwithstanding this evidence, the joint motion noted the Board determined "that the Veteran's newly diagnoses pulmonary disease does not result from any alleged in-service exposure to asbestos," and the record contains "no medical indication that the condtion was caused or aggravated by service[,] and significant evidence against such a finding."  Joint Motion, p. 9.  The joint motion contended that the Board was required to address whether the Veteran's lay assertions of record regarding a link between his pulmonary condition and military service were competent evidence to support his claim.  The joint motion also contended that the Board's determination that the record contains "no medical indication that the condition was caused or aggravated by service" amounted to improper consideration of "absence of evidence as substantive negative evidence" in violation of Court caselaw.  Id. at p. 10.

In regard to the contentions of the joint motion, the Board observes that the Veteran, as a lay person, is competent to describe his visible pulmonary/respiratory symptoms.  Further, as previously noted in the September 2010 decision, his service treatment records include treatment on one occasion for bronchitis in 1988, with no chronic residuals noted, as well as incidental reports of headaches associated with upper respiratory infections that apparently resolved with the acute respiratory infections.  However, there is no specific mention of shortness of breath and no specifically diagnosed chronic lung disability in service.  Moreover, the conditions for which he was treated during service appear to have been attributed to conditions other than the current findings on the aforementioned November 2009 VA consultation, such as the hilar and mediastinal adenopathy.  In other words, it is not clear from the evidence of record whether the in-service complaints are attributable to the same condition as the Veteran's current disability(ies).  Therefore, this appears to be the type of matter that requires competent medical evidence to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).  Therefore, a remand is required to accord the Veteran a competent medical examination and opinion to address the nature and etiology of his current pulmonary/respiratory disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

In regard to the other appellate claims of earlier effective date for the recurrent nephrolithiasis, as well as the various left knee claims, the Board observes that as part of the January 2012 VA Form 9 submitted in response to the November 2011 SOC, the Veteran checked the box to indicate he desired a videoconference hearing before the Board on these issues.  Granted, he did provide testimony regarding these claims at the February 2010 hearing before the undersigned AVLJ.  Nevertheless, he had not actually perfected his appeal as to those claims, which was the basis for Board's September 2010 remand of these issues.  As such, it is possible he may have additional information to provide regarding the merits of these underlying claims.  Moreover, a review of the relevant regulations regarding Board hearings do not reflect that a veteran is explicitly limited to only one hearing.  See 38 C.F.R. §§ 20.700-20.717.  Additionally, virtual records available to the Board reflect that he was sent correspondence dated in December 2011 which indicated that he would be scheduled for a Board hearing once his case before the Court was complete.  In other words, the Veteran has been sent affirmative evidence from VA that he would receive a hearing on these issues.  By way of analogy, the Court has held that a claim is on appeal, even if no Substantive Appeal has been filed, when VA has taken steps, such as certifying an appeal on a VA Form 8, to indicate to a claimant that such is the case.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order). 

In view of the foregoing, it does appear that the Veteran is entitled to fulfillment of his request for a videoconference hearing to address the issues detailed in the November 2011 SOC.  The RO must schedule such a hearing.  38 C.F.R. §§ 20.700, 20.704.

The Veteran should be aware, however, that under VA regulations, a claimant is entitled to have final determination of his or her claim made by the Board member who conducted a hearing.  38 C.F.R. § 20.707.  Therefore, if a new hearing is conducted by a person other than the AVLJ who conducted the February 2010 hearing, then a panel decision would be required in this case.  Id; see also 38 U.S.C.A. § 7102, 7107(c).  Under such circumstances, the Veteran would then have to make the determination as to whether a third hearing is desired.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (A claimant is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.).

The Board further finds that any outstanding treatment records regarding the claimed disabilities should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate steps in order to schedule the Veteran for a hearing with a Veterans Law Judge of the Board in accordance with his request contained in the January 2012 VA Form 9.  The Veteran should be notified in writing of the date, time and location of the hearing and a copy of the notice associated with the claims file.  

2.  The AMC/RO should obtain the names and addresses of all medical care providers who have recently treated the Veteran for his skin disorder, hypertension, sleep apnea, purported asbestos residuals, nephrolithiasis, and left knee disabilities.  After securing any necessary release from the Veteran, the AMC/RO should obtain those records not on file.  Any negative attempts to obtain this evidence should be documented in the claims file.  

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded examinations by appropriately qualified clinicians to address the nature and etiology of his claimed disabilities of the skin, hypertension, sleep apnea, and purported asbestos exposure residuals.  The claims folder should be made available to the examiner(s) for review before the examination(s); the examiner(s) must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the respective examiner must address the following: 

a. Regarding the skin disorder claim, pursuant to the joint motion, the examiner must specifically address: (1) whether the Veteran's skin conditions of record are separate and distinct from his basal cell carcinoma with actinic keratosis, and (2) if those conditions, are in fact separate and distinct from basal cell carcinoma with actinic keratosis, whether it is as likely as not (50 percent or greater likelihood) they were incurred in, aggravated by, or otherwise the result of the Veteran's active service.  

The skin examiner must also address whether it is as likely as not (50 percent or greater likelihood) (1) the skin disability (which is separate and distinct from his basal cell carcinoma) is proximately due to or the result of his service-connected basal cell carcinoma with actinic keratosis and (2) whether the skin disability is aggravated by his service-connected basal cell carcinoma with actinic keratosis.  

b. In regard to the hypertension claim, the respective examiner must specifically address whether it is at least as likely as not (50 percent or greater likelihood) that his hypertension was incurred in, aggravated by, or otherwise the result of the Veteran's active service.  

In answering the foregoing, the examiner must refer to evidence of elevated blood pressure readings in the service treatment records, as well as the September 2007 from Dr. S. D. and the January 2009 letter from the Veteran's fellow service member.

c. With respect to the asbestos exposure claim, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current pulmonary/respiratory disability is the result of asbestos exposure.  The examiner's opinion must also reflect consideration of the service treatment records which document treatment for bronchitis in 1988, as well as the incidental reports of headaches associated with upper respiratory infections.

A complete rationale for any opinion expressed must be provided.  If the foregoing questions cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A.J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


